         Case 9:20-cr-00051-DLC Document 13 Filed 01/28/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                             CR 20–51–M–DLC

                      Plaintiff,

         vs.                                                ORDER

SHAWN KENNETH KOLB,

                      Defendant.


        Before the Court is the government’s Unopposed Motion to Dismiss

Indictment and Vacate Trial. (Doc. 12.) The government seeks dismissal without

prejudice, pursuant to Federal Rule of Criminal Procedure 48(a). Nothing in the

record indicates that the government moves to dismiss the Indictment for an

improper prosecutorial purpose. See United States v. W.R. Grace, 429 F. Supp. 2d

1207, 1246–47 (D. Mont. 2006).

        Accordingly, IT IS ORDERED that the motion (Doc. 12) is GRANTED, and

the Indictment (sealed Doc. 1) is DISMISSED without prejudice.

        IT IS FURTHER ORDERED that the jury trial set for March 8, 2021 and all

associated deadlines are VACATED, and all pending motions are DENIED as

moot.



                                        1
       Case 9:20-cr-00051-DLC Document 13 Filed 01/28/21 Page 2 of 2



DATED this 28th day of January, 2021.




                                        2
